Dear Representative Deville:
We are in receipt of your request for an opinion of the Attorney General on two matters on behalf of one of your constituents. You ask the following questions:
       1. Can a police jury call for a referendum on whether or not to allow an ambulance service to incorporate itself within the Parish; and
       2. Can members of a local governing authority continue to receive a salary even though the elected term of their office has expired but the office has not been up for re-election because of continued problems with reapportionment and redrawing of districts.
In answer to your first question we attach R.S. 33:9053 and33:9053.1 for your information. You will note that therein it is provided the governing authority upon its own initiative is authorized and empowered to form and create one or more ambulance service districts within the parish. However, it is further provided upon failure or refusal of a parish governing authority to create an ambulance district, upon presentation of a petition signed by not less than twenty-five percent of the registered voters of the parish, the governing authority "shall call an election to determine if an ambulance district should be created", and if a majority of the vote cast is in favor of such creation the "parish governing authority shall create such a district".
R.S. 33:9052.1 is relative to the creation of a single parishwide ambulance service district and allows the parish governing authority to establish, with approval of a majority of the electors of the single parishwide ambulance service district in an election called for such purpose, user fees to be assessed persons owning residential or commercials structures. The resolution assessing the user fees shall be adopted by the governing authority only after the question of amount to be assessed has been submitted to and approved by a majority of the electors of the single parishwide ambulance service district.
Your second question would be controlled by the provisions of Art. XIV, Sec. 15 La. Const. 1974, and R.S. 42:2 which mandates a person holding a public office shall continue to exercise his powers and duties until his successor takes office. Although the term has ended, the successors have not been elected during reapportionment negotiations, and it would follow the present members would continue the performance of the duties and receive the salary for those duties until the successors are inducted into office.
We hope this information sufficiently answers your questions, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours
                                     RICHARD P. IEYOUB Attorney General
                                  By: _________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR